oe tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx legend department of the treasury internal_revenue_service washington d c jan t e_p ra’ ts taxpayer a xxxxxxxxxxxxxxxx plan x xxxxxxxxxxxxxxxx company k xxxxxxxxxxxxxxxx credit_union b xxxxxxxxxxxxxxxx amount d amount c amount e date date date dear xxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx this is in response to a request dated xxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age’ represents that she received a distribution from plan x totaling amount e taxpayer a asserts that her failure to accomplish a timely rollover within the 60-day period prescribed by sec_402 of the code was due to credit_union b’s error in not depositing amount e into an individual_retirement_account ira taxpayer a intended to rollover amount e to a rollover ira maintained with credit_union b taxpayer a was previously employed by company k and a participant in plan x taxpayer a was concerned with the investment performance and potential loss of funds in her account in plan x and on date requested a complete distribution of funds in her account in plan x taxpayer a’s intention was to roll the funds over into an ira and place the funds in a conservative investment taxpayer a chose credit_union b as the financial_institution to open an ira taxpayer a instructed company k to make the distribution check out directly to credit_union b company k issued the distribution check in the amount of amount e payable to credit_union b ira rollover for the benefit of taxpayer a and mailed the check to taxpayer a on date taxpayer a presented the distribution check which was made payable to credit_union b to the teller at credit_union b with instructions to deposit the check in an ira however an error was committed by the teller and amount e was deposited into a non-ira account on date taxpayer a requested and received a distribution of amount c from the ira into which she thought the teller of credit_union b had deposited amount e at this point in time taxpayer a discovered that amount e had been deposited into a non-ira account taxpayer a did every thing necessary to effect the desired rollover to an ira within the day rollover period and she believed that the rollover had been completed documentation submitted by credit_union b acknowledges that the breakdown in its procedures was the source of its error in not making a correct rollover of amount e based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d amount e less amount c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount e was caused by credit_union b’s error in not depositing amount e into a rollover ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d amount e less amount c you are granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being forwarded to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxxx sincerely yours e y laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose co xxxxxxxxx
